DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-10, 12-23, and 25 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 23rd, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow. 
In response to the last Office Action, claims 11 and 24 have been canceled and incorporated into independent claims 8 and 23. As a result, claims 8-10, 12-23, and 25 are pending in this application. 

Response to Arguments
Applicant’s arguments with respect to claims 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-12, 19, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over E.P Patent Application 2,610,636 issued to Daniel Amiad et al. (hereinafter as "AMIAD") in view of U.S Patent Application Publication 2017/0316333 issued to Levinson et al. (hereinafter as “Levinson”) in further view of U.S Patent Application Publication 2015/0266455 issued to Christopher Kenneth Wilson (hereinafter as “Wilson”).

	Regarding claim 8, AMIAD teaches a method for kinematic-data abstraction, activity identification,  entity classification (AMIAD: [0077]; SAR processing module actually enables the operator to "jump" between all ships detected by the SAR satellite and examine the following parameters:

1. Existence: is the detected reflections\object REALLY a ship or is it a false positive report?

4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction.

5. Classification: What kind of ship is it (e.g. tanker vs. container ship)), and 

entity identification (AMIAD: [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match. Amongst these are: checking that a vessel has not changed some of its basic identification parameters (e.g. ship class, size, name and port of call)), wherein

 	kinematic data is decomposed using an ontology describing motion, activities are decomposed using an ontology describing activities (AMIAD: [0143]; the ability to predict paths for un-cooperating ships increases dramatically. Three points can not only precisely define a course and heading (even for low-res images) - they can also describe behavior (past maneuverings, current rate of turn, speed changes, and other class-specific behaviors)), and

 	entity classes are decomposed using an ontology describing entity classes having unique-entity instances (AMIAD: [0077]; SAR processing module actually enables the operator to "jump" between all ships detected by the SAR satellite and examine the following parameters:

5. Classification: What kind of ship is it (e.g. tanker vs. container ship)), the method consisting of:

receiving the kinematic data via a communication component, wherein the kinematic data comprises sets of data each including an entity tag (AMIAD: [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match), a timestamp (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip),  a velocity vector (AMIAD: [0077]; 4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction), and a position vector in a form selected from the group consisting of radar track data, AIS data, ADS-B data, geolocation and time (GLT) data, and combinations thereof (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip. Other information, based on source, may be in the blip properties. [0143]; Passive reports may be derived from SAR satellites, optical satellites or other active sensors (e.g. a sighting by a fisherman at sea, a radar contact by a maritime asset patrolling the arena)). 

AMIAD does not explicitly teach sequentially processing the kinematic data via a controller, wherein the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest, and wherein the sequential processing provides sequences of motion states with metadata including motion details; processing the sequences of motion states, via a determining component, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities, classifying an entity class utilizing the ontology describing entity classes, and  identifying the entity utilizing archived motion-state sequences; 

However, Levinson teaches sequentially processing the kinematic data via a controller, wherein the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest (Levinson: [0060]; autonomous vehicle controller 347 a is not so limited and may be implemented in unidirectional autonomous vehicles or any other type of vehicle, whether on land, in air, or at sea. [0062]; Autonomous vehicle controller 347 a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.). Further, autonomous vehicle controller 347 a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. [0106]; Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label), and wherein 

the sequential processing provides sequences of motion states with metadata including motion details(Levinson: [0109]; Data association processor 2632 is configured to track, for example, various blob data from one frame to a next frame to, for example, estimate motion, among other things. Further, data generated by update one or more tracks, or tracked objects. In some examples, track updater 2634 may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636. Object tracker 2630 may also use other sensor data, such as radar or sonar, as well as any other types of sensor data, for example);

 	processing the sequences of motion states, via a determining component, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities (Levinson: [0064]; If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. As such, the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path. For example, an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely),

 	classifying an entity class utilizing the ontology describing entity classes (Levinson: [0064]; Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label)), and 

identifying the entity utilizing archived motion-state sequences (Levinson:[0109];  Data association processor 2632 is configured to track, for example, various blob data from one frame to a next frame to, for example, estimate motion, among other things. Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects. In some examples, track updater 2634 may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636. Feedback data may be exchanged via path 2699 between data association processor 2632 and track database 2636); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with metadata including motion details and classifying an entity class utilizing the ontology describing entity classes). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in processing sequential sequence of monitoring states utilizing an estimate processor to provide a better trajectory  

	The modification of AMIAD and Levinson teaches claimed invention substantially as claimed, however the modification of AMIAD and Levinson does not explicitly teach outputting results to a display showing motion-abstract patterns with relative distributions of Page 2 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021 the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data.

	However, Wilson teaches outputting results to a display showing motion-abstract patterns with relative distributions of Page 2 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021 the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data (Wilson: [0043]-[0044]; For example, when the data received is position data, the preprocessing may include smoothing or deletion of points that do not correspond with viable vehicle movement parameters. In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns, such as data type (e.g., vehicle type, position, time of day, location, road type, data sources and quality), data source (on-board vehicle sensor, external sensor, GPS satellite), and/or a plurality of maneuvers. [0047]-[0048]; On some occasions, the selection of driving maneuvers, data types, and/or data clusters to be included in the taxonomy may be performed iteratively with performance of the ensuing variable selection process and/or the preprocessing steps designed to describe the patterns, data clusters, categorized data, maneuvers and/or un-segmented data streams of relevance to a particular road model may be identified).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with metadata including motion details and classifying an entity class utilizing the ontology describing entity classes) to include further teachings of Wilson (teaches outputting results to a display showing motion-abstract patterns within an ontology and taxonomy based on the decomposed kinematic data). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the taxonomy by similar parameters and indices, may be combined, split or redefined for improved system performance (Wilson: [0047]). In addition, the references (AMIAD, Levinson, and Wilson) teach features that are directed to analogous art and they are directed to the same field of endeavor as AMIAD, Levinson, and Wilson are directed to navigating and tracking transportation and providing a classification based on the patterns.

	Regarding claim 9, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and AMIAD further teaches the motion details include at least four of: time, position, velocity, proximity to other entities, and proximity to other regions (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip) Other information, based on source, may be in the blip properties. [0077]; 4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction) [0143]; Passive reports may be derived from SAR satellites, optical satellites or other active sensors (e.g. a sighting by a fisherman at sea, a radar contact by a maritime asset patrolling the arena)).  

	Regarding claim 10, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and AMIAD further teaches
the entity tag identifies a sequence of kinematic data for a single entity (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip) Other information, based on source, may be in the blip properties. [0077]; 4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction). [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match).  

	Regarding claim 12, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and AMIAD further teaches the kinematic data is provided as velocity data that is entity-tagged and time-stamped (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip. [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match), and wherein

relative positions the entity are derived from the velocity data (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip. Other information, based on source, may be in the blip properties. [0077]; 4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction. [0143]; Passive reports may be derived from SAR satellites, optical satellites or other active sensors (e.g. a sighting by a fisherman at sea, a radar contact by a maritime asset patrolling the arena)).  

Regarding claim 19, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and AMIAD further teaches the processing the sequences of motion states is obtained via a machine-learning technique chosen from at least one of: likelihood methods (AMIAD: [0094]; Figure 6 shows the "oblong" of a SAR image 600. More often than not (at the appropriate resolutions) it is [0144]; This is illustrated in Figure 11 showing in a route of ship 1110 derives a pinpoint prediction at1130. An analysis based on a probabilistic approach revels that the ship 1110 may be located in area 1121 at a probability of 98%, in area 1122 at a probability of 95%, in area 1123 at a probability of 85% and in area 1124 at a probability of 75%), decision trees, random forests, neural networks, and recurrent neural networks (RNNs).  

Regarding claim 22, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and AMIAD further teaches the kinematic data is received from a database including the sets of data (AMIAD: [0120];
   The candidates' finder loads all the ships from the relevant database by the following query:
1. Take all the newly arrived blips, find a bounding geographic rectangle, and increase the size by more than the allowed match distance (2 degrees in every direction).AND
2. Take all the newly arrived blips; create a bounding time-span that contains all the blips, increase the size by more than the allowed match temporal distance (8 hours in both directions).
[0121]
This query returns all the ships with blips that could possibly, geographically, be from the same ship. This is not the main fusion logic, just the first filter).  

	Regarding claim 23, AMIAD teaches a method for kinematic-data abstraction, activity identification, entity classification (AMIAD: [0077]; SAR processing module actually enables the operator to "jump" between all ships detected by the SAR satellite and examine the following parameters:

1. Existence: is the detected reflections\object REALLY a ship or is it a false positive report?

4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction.

5. Classification: What kind of ship is it (e.g. tanker vs. container ship)), and

entity identification (AMIAD: [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match. Amongst these are: checking that a vessel has not changed some of its basic identification parameters (e.g. ship class, size, name and port of call)), wherein

 kinematic data is decomposed using an ontology describing motion, activities are decomposed using an ontology describing activities (AMIAD: [0143]; the ability to predict paths for un-cooperating ships increases dramatically. Three points can not only precisely define a course and heading (even for low-res images) - they can also describe behavior (past maneuverings, current rate of turn, speed changes, and other class-specific behaviors)), and 

entity classes are decomposed using an ontology describing entity classes having unique-entity instances (AMIAD: [0077]; SAR processing module actually enables the operator to "jump" between all ships detected by the SAR satellite and examine the following parameters:

5. Classification: What kind of ship is it (e.g. tanker vs. container ship)), the method comprising:
 	receiving the kinematic data via a communication component, wherein
 the kinematic data is received from a database including sets of data where each set of data includes an entity tag (AMIAD: [0105]; The present system, however, relies on the identification, but not blindly; after a report arrives with a certain ID - the match to an existing ship with that ID is done only after checking several rules about the applicability of the match),

 a timestamp (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip), 

a velocity vector (AMIAD: [0077]; 4. Kinematic data: Detection and correction of ship sailing direction and velocity. If wake isn't available, an operator analyzes ship direction), and

 a position vector in a form selected from the group consisting of radar track data, AIS data, ADS-B data, geolocation and time (GLT) data, and combinations thereof (AMIAD: [0075]; A report about a possible location of a target (SAR target, AIS report, VMS position report etc.) will be called a blip, and has at least three data items: source (sensor), time of blip and location of blip. Other information, based on source, may be in the blip properties. [0143]; Passive reports may be derived from SAR satellites, optical satellites or other active sensors (e.g. a sighting by a fisherman at sea, a radar contact by a maritime asset patrolling the arena)).

AMIAD does not explicitly teach sequentially processing the kinematic data via a controller, wherein the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest, and wherein the sequential processing provides sequences of motion states with metadata including motion details; processing the sequences of motion states, via a determining component, wherein the Page 5 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021processing includes: identifying an activity of an entity utilizing the ontology describing activities, classifying an entity class utilizing the ontology describing entity classes, and identifying the entity utilizing archived motion-state sequences;

However, Levinson teaches sequentially processing the kinematic data via a controller, wherein the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest (Levinson: [0060]; autonomous vehicle controller 347 a is not so limited and may be implemented in unidirectional autonomous vehicles or any other type of vehicle, whether on land, in air, or at sea. [0062]; Autonomous vehicle controller 347 a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.). Further, autonomous vehicle controller 347 a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. [0106]; Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label), and wherein

 the sequential processing provides sequences of motion states with metadata including motion details (Levinson: [0109]; Data association processor 2632 is configured to track, for example, various blob data from one frame to a next frame to, for example, estimate motion, among other things. Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects. In some examples, track updater 2634 may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636. Object tracker 2630 may also use other sensor data, such as radar or sonar, as well as any other types of sensor data, for example); 

processing the sequences of motion states, via a determining component, wherein the Page 5 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021processing includes: identifying an activity of an entity utilizing the ontology describing activities, classifying an entity class utilizing the ontology describing entity classes (Levinson: [0064]; Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect and classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label)), and

 identifying the entity utilizing archived motion-state sequences (Levinson:[0109];  Data association processor 2632 is configured to track, for example,  Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects. In some examples, track updater 2634 may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636. Feedback data may be exchanged via path 2699 between data association processor 2632 and track database 2636); and

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with metadata including motion details and classifying an entity class utilizing the ontology describing entity classes). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in processing sequential sequence of monitoring states utilizing an estimate processor to provide a better trajectory  (Levinson: [0074]). In addition, the references (AMIAD and Levinson) teach features that are directed to analogous art and they are directed to the same field of endeavor as AMIAD and Levinson are directed to navigating and tracking transportation and providing a classification based on the patterns.

The modification of AMIAD and Levinson teaches claimed invention substantially as claimed, however the modification of AMIAD and Levinson does not explicitly teach outputting results to a display showing motion-abstract patterns with relative distributions of Page 2 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021 the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data.

However, Wilson teaches outputting results to a display showing motion-abstract patterns with relative distributions of the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data (Wilson: [0043]-[0044]; For example, when the data received is position data, the preprocessing may include smoothing or deletion of points that do not correspond with viable vehicle movement parameters. In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns, such as data type (e.g., vehicle type, position, time of day, location, road type, data sources and quality), data source (on-board vehicle sensor, external sensor, GPS satellite), and/or a plurality of maneuvers. [0047]-[0048]; On some occasions, the selection of driving maneuvers, data types, and/or data clusters to be included in the taxonomy may be performed iteratively with performance of the ensuing variable selection process and/or the preprocessing steps designed to optimize the system performance and/or optimize the relevance of the data to the road model…variables that describe the patterns, data clusters, categorized data, maneuvers and/or un-segmented data streams of relevance to a particular road model may be identified).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-

	Regarding claim 25, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, and Levinson further teaches the ontology describing motion pertains to the maritime domain, and wherein the motion states are constrained to a marine surface and physically allowed positions, velocities, and accelerations (Levinson: [0060]; autonomous vehicle controller 347 a is not so limited and may be implemented in unidirectional autonomous vehicles or any other type of vehicle, whether on land, in air, or at sea. [0062]; Autonomous vehicle controller 347 a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.). Further, autonomous vehicle controller 347 a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. [0106]; Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over E.P Patent Application 2,610,636 issued to Daniel Amiad et al. (hereinafter as "AMIAD") in view of U.S Patent Application Publication 2017/0316333 issued to Levinson et al. (hereinafter as “Levinson”) in view of U.S Patent Application Publication 2015/0266455 issued to U.S Patent Application Publication 2015/0266455 issued to Christopher Kenneth Wilson (hereinafter as “Wilson”) in further view of U.S Patent Application Publication 2009/0016599 issued to EATON et al. (hereinafter as “EATON”).

Regarding claim 13, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, however the modification of AMIAD, Levinson, and Wilson does not explicitly teach the kinematic-data abstraction is based at least in part on utilizing tolerances and thresholds of motion states to determine between whether a datum in one of the sets of data is consistent with a current motion state and whether the datum is indicative of a new motion state.

EATON teaches the kinematic-data abstraction is based at least in part on utilizing tolerances and thresholds of motion states to determine between whether a datum in one of the sets of data is consistent with a current motion state and whether the datum is indicative of a new motion state ((EATON: [0050]; semantic representation module 205 creates semantic representations of motions and actions of the objects/subjects observed and tracked in the scene. The semantic representations provide a formal way to describe what is believed to be happening in the scene based on motions of a particular tracked object/subject (and ultimately, based on changes in pixel values from frame-to-frame). Subsequently, the semantic representations are provided to the perception module 210 and analyzed for recognizable patterns, i.e., the perception model 210 is generally configured to perceive what is occurring in the scene).  


	Regarding claim 14, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, however the modification of AMIAD, Levinson, and Wilson does not explicitly teach the kinematic-data abstraction is based at least in part on utilizing dead-reckoning techniques from time-stamped position data, and wherein velocity data is not utilized.

EATON teaches the kinematic-data abstraction is based at least in part on utilizing dead-reckoning techniques from time-stamped position data, and wherein velocity data is not utilized (EATON: [0085]-[0086]; evaluate percepts to identify when a given percept does not statistically correlate with previously accumulated statistical data. In such case, an abnormal (or just simply new) behavior may be identified. More specifically, FIGS. 8A-8C illustrate a cognitive cycle for a machine learning engine configured to analyze and learn from behaviors in a sequence of video frames. Steps 804, 806, and 808 represent steps for receiving data describing events/behaviors observed in the scene. More specifically, at step 804 trajectory information is received about an object tracked in the scene. As described above, this information may provide a variety of characteristics 864 of a tracked object at a particular trajectory point of that object. For example, this information may include object's type as identified at a particular trajectory point; data identifying the object, such as an identification number; the object's velocity and/or acceleration; time associated with the trajectory point).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with 

	Regarding claim 15, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, however the modification of AMIAD, Levinson, and Wilson does not explicitly teach the kinematic-data abstraction is based at least in part on utilizing a taxonomy of the ontology describing motion, wherein the taxonomy is constrained by specific ontological exclusions when a particular motion state is followed by another particular motion state.

EATON teaches the kinematic-data abstraction is based at least in part on utilizing a taxonomy of the ontology describing motion, wherein the taxonomy is constrained by specific ontological exclusions when a particular motion state is followed by another particular motion state (EATON: [0052]-[0053]; Typically, the primitive events reflect changes in kinematic/dynamic characteristics of the tracked objects/subjects. Accordingly, the primitive event detection module 415 analyzes the kinematic (dynamic) and/or posture data associated with the tracked objects/subjects and processes such data into components having assigned values (e.g., one or more symbols) representing primitive events and activities. Thus, for example, once an object is classified as being a “vehicle,” the primitive event detection module 415 may evaluate data acquired about the object, i.e., a car, to identify different behavioral events as they occur and emit appropriate symbols into a primitive event symbol stream (e.g., “vehicle appears,” “vehicle moves,” “vehicle turns,” “vehicle stops,” “vehicle parks,” etc.)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with metadata including motion details and classifying an entity class utilizing the ontology describing entity classes) to include teachings of Wilson (teaches outputting results to a display showing motion-abstract patterns within an ontology and taxonomy based on the decomposed kinematic data) to further include teachings of EATON (teaches the 

	Regarding claim 16, the modification of AMIAD, Levinson, Wilson, and EATON teaches claimed invention substantially as claimed, and Levinson further teaches the ontology describing motion pertains to a maritime domain, and wherein the motion states are constrained to a marine surface and physically allowed positions, velocities, and accelerations (Levinson: [0060]; autonomous vehicle controller 347 a is not so limited and may be implemented in unidirectional autonomous vehicles or any other type of vehicle, whether on land, in air, or at sea. [0062]; Autonomous vehicle controller 347 a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.). Further, autonomous vehicle controller 347 a may receive any other sensor data 356, as well as reference data 339. In some cases, reference data 339 includes map data (e.g., 3D map data, 2D map data, 4D map data (e.g., including Epoch Determination)) and route data (e.g., road network data, including, but not limited to, RNDF data (or similar data), MDF data (or similar data), etc. [0106]; Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label).  

	Regarding claim 17, the modification of AMIAD, Levinson, Wilson, and EATON teaches claimed invention substantially as claimed, and EATON further teaches the ontology describing motion pertains to the ground domain, and wherein the motion states are constrained to a local topology and physically allowed positions, velocities, and accelerations (EATON: [0027];  analyze…to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc {NOTE: See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on}).  

	Regarding claim 18, the modification of AMIAD, Levinson, Wilson, and EATON teaches claimed invention substantially as claimed, and EATON further teaches the ontology describing motion pertains to the aerial domain, and wherein the motion states are constrained a local topology, atmospheric height, and physically allowed positions, velocities, and accelerations (EATON: [0027];  analyze…identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc {NOTE: See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on}).  

	Regarding claim 20, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, however the modification of AMIAD, Levinson, and Wilson does not explicitly teach the processing the sequences of Page 4 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021 motion states is obtained based at least in part on one of: activity models and entity-class models.

	EATON teaches the processing the sequences of Page 4 of 14Appl. No. 16/176,228Docket No.: 109559 Response to Office Action of February 2, 2021 motion states is obtained based at least in part on one of: activity models and entity-class models(EATON: [0093]; when a new behavior is observed, a new concept may be created. Assume that a percept representing a two-car accident has previously been learned. Then, when the behavior recognition system 100 observes a three car accident, the system 100 would recognize the three car accident as a new behavior…such a node would be conceptually related to the node representing the two car accident and one extra car node. A label may be assigned to the new node by combining labels of the nodes it is constructed from (e.g., “car-car-car accident,” where “car” is a label of the car node and “car-car accident” is a label of the two car accident).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of 

	Regarding claim 21, the modification of AMIAD, Levinson, and Wilson teaches claimed invention substantially as claimed, however the modification of AMIAD, Levinson, and Wilson does not explicitly teach the processing includes storing, transmitting, receiving, recalling, replacing, overwriting, and deleting data from a memory.

	EATON teaches the processing includes storing, transmitting, receiving, recalling, replacing, overwriting, and deleting data from a memory (EATON: [0032]; Data provided to the cognitive model may be used to excite nodes of the neuro-semantic network, allowing behaviors to be recognized and the network itself to be updated. Updates may include creating nodes, updating nodes, deleting nodes or modifying or creating links between nodes).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify AMIAD (teaches a method for kinematic-data abstraction, activity identification, entity classification) with the teachings of Levinson (teaches sequential processing provides sequences of motion states with metadata including motion details and classifying an entity class utilizing the ontology describing entity classes) to include teachings of Wilson (teaches outputting results to a display showing motion-abstract patterns within an ontology and taxonomy based on the decomposed kinematic data) to further include teachings of EATON (teaches the kinematic-data abstraction is based at least in part on utilizing tolerances and thresholds of motion states to determine between whether a datum in one of the sets of data is consistent. One of ordinary skill in the art would have been motivated to make such a combination of providing better results in generating the taxonomy by similar parameters and indices, may be combined, split or redefined for improved system performance (EATON: [0073]). In addition, the references (AMIAD, Levinson, Wilson, and EATON) teach features that are directed to analogous art and they are directed to the same field of endeavor as AMIAD, Levinson, Wilson, and EATON are directed to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0097979 issued to Nohara et al. (hereinafter as “Nohara”) teaches radar information network in which track data and provide trajectory information that includes detection, AIS, ADS-B and camera information. 
U.S Patent 5,949,367 issued to Trompf et al. (hereinafter as “Trompf”) teaches a neural network that classify objects automatically based reviewing the position, observation angle, and movement parameters to provide the grouping. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/23/2021
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162